DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2015 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 3/9/2021 has been considered.  
Rejection to Claims 1-23 under 35 USC 101 have not been overcome.  
Claims 1-2, 5-6, 10, 13-14, 16-20 and 23 are amended.
Claims 24 are added.
Claims 1-24 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 00/00/2016 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, Applicant’s specification describes the modules as being included in “the apparatus” (see [115], Fig. 12, Fig. 21, Fig. 24).  There is not description of any physical hardware included in “the apparatus” and therefore there is not sufficient structure for these limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “displaying module, configured to display” “acquisition module configured to be used … to acquire” processing module, configured to determine” “second displaying module configured to: simultaneously display” in claim 13, “fifth displaying module, configured to display” “capturing module, configured to capture” “information acquisition module, configured to be used … to acquire” “processing module, configured to determine” “sixth displaying module, configured to display” in claim 19, “fourth acquisition module configured to acquire” “fifth acquisition module configured to acquire” “processing module configured to determine” and “sixth displaying module configured to display” in Claim 23 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed functions are performed by the “apparatus.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform this functionality.  The use of the term “apparatus” is not adequate structure for performing the functions.  As would be recognized by those of ordinary skill in the art, the term “apparatus” can be composed any number of ways in hardware, software or a combination of the two.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, Claims 13, 19 and 23 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A communication device, comprising: a display screen, configured to provide a communication interface and display on the communication interface a telephone number used in current communication; and a processor, configured to 
acquire order information associated with the telephone number used in the current communication, wherein the order information comprises at least article information; and 
determine whether the at least article information includes a predetermined type of information
wherein the display screen is further configured to display simultaneously the telephone number used in the current communication and the at least article information on the communication interface in response to a determination that the at least article information does not include the predetermined type of information
and display simultaneously the telephone number used in the current communication and a portion of the at least article information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  For example, “provide, acquire and display” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A communication device, comprising: a display screen, configured to provide a communication interface and display on the communication interface a telephone number used in current communication; and a processor, configured to 
acquire order information associated with the telephone number used in the current communication, wherein the order information comprises at least article information; and 
determine whether the at least article information includes a predetermined type of information
wherein the display screen is further configured to display simultaneously the telephone number used in the current communication and the at least article information on the communication interface in response to a determination that the at least article information does not include the predetermined type of information
and display simultaneously the telephone number used in the current communication and a portion of the at least article information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a display screen, a communication interface, and a processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. display a telephone number, acquire order information, display the phone number and the article information, display the phone number and a portion of article information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 2, 13, 14, 16, 19, 20 and 23 recite similar functions as claim 1, and do not qualify as eligible subject matter for similar reasons.  
Claims 2-12, 15, 17-18, 21-22 and 24 are dependencies of claims 2, 13, 14, 16, 19, 20. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, 
Specifically,
- acquiring, by the user terminal, a local telephone number, wherein the local telephone number is combined with the telephone number used in the current communication to determine by the user terminal, a login state of a registered user currently logging into a client terminal for placing orders, wherein if the login state indicates a successful login, order information for an order to be delivered to the registered user is queried, wherein the client terminal for placing orders is a client application installed in the user terminal, and wherein the at least article information is displayed in a recognition window of the communication interface. (these additional elements only apply the abstract idea of advertising, marketing and sales activities to a particular technological environment and do not integrate the idea into a practical application.)
- wherein when the login state indicates an unsuccessful login or when no order information for an order to be delivered to the registered user is obtained through querying, the user terminal acquires logistics information associated with the telephone number used in the current communication from a third-party server (these additional elements only apply the abstract idea of advertising, marketing and sales activities to a particular technological environment and do not integrate the idea into a practical application.)
- clicking, by the user terminal, a recognition window on the communication interface, acquiring, by the user terminal, order information associated with the recognition window, and displaying, by the user terminal, the order information associated with the recognition window on a new pop-up interface, wherein the order information associated with the recognition window comprises at least logistics information of an order, and wherein if the at least article information includes the predetermined type of information, then deleting, shielding, or encrypting by the user terminal, the predetermined type of information in the at least article information. (these additional elements only apply the abstract idea of advertising, marketing and sales activities to a particular technological environment and do not integrate the idea into a practical application.)
- wherein the communication interface comprises a call interface, and a calling telephone stops ringing and enters a missed call state, and wherein after displaying the telephone number used in the current communication on the communication interface, the method further comprises: judging, by the user terminal, whether the order information associated with the telephone number used in the current communication is obtained successfully through querying; and re-querying, by the user terminal, the order information associated with the telephone number used in the current communication if the querying fails, wherein a re-query frequency is less than or equal to a predetermined number, and/or a time length consumed in the re-querying is less than or equal to a predetermined time length. (these functions are abstract mental processes (judgements) and mathematical relationships (frequency less than a number, time length less than a predetermined length) and they additionally relate to advertising marketing or sales behaviors and activities.  They are only applied using computer technologies such as telephones and terminals.)
-judging whether a screen for displaying the communication interface is in a locked state; displaying information of a missed call in a notification bar if the screen is in the locked state; and displaying the information of the missed call in a pop-up window if the screen is not in the locked state. (mental processes, advertising activities)
- detecting whether a touch interface with the notification bar located therein receives a predetermined operation; clearing the notification bar or exiting the notification bar if the predetermined operation is detected; judging whether the screen is unlocked successfully if the predetermined operation is not detected; and displaying the missed call in the pop-up window if the screen is unlocked successfully, and clearing the notification bar or exiting the notification bar. (these limitations are described in a generic manner with no explanation of the technical processes or the hardware used to perform this functionality such that the claims merely apply the abstract idea to a particular technological environment (interfaces/screens)
- wherein before displaying the telephone number used in the current communication and the at least article information in a recognition window of the communication interface, the method further comprises: offline caching the order information; subscribing a changing result of the order information; and dynamically updating the offline-cached order information when the order information is changed. (these limitations are described in a generic manner with no explanation of the technical processes or the hardware used to perform this functionality such that the claims merely apply the abstract idea to a particular technological environment (interfaces/windows)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 13-15, 20-24  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0347630 A1 to Li, (Hereinafter, Alibaba) in view of U.S. Patent Application No. 2008/0222735 A1 to Cohen in further view of U.S. Patent Application No. 9,898,619 A1 to Hadsall.


Regarding Claim 1, Alibaba discloses a communication device (terminal 600; para ([0071] "Referring to FIG. 4, an incoming call display interface 400 is provided. In some embodiments, the incoming call display interface is implemented by system 100 of FIG. 1 or terminal 600 of FIG. 6. The incoming call display interface can be implemented in connection with process 200 of FIG. 2"), comprising: 
a display screen, configured to provide a communication interface and display on the communication interface a telephone number used in current communication; and (display screen providing calling interface 400; see figure 4; [0071]- "Referring to FIG. 4, an incoming call display interface 400 is provided. In some embodiments, the incoming call display interface is implemented by system 100 of FIG. 1 or terminal 600 of FIG. 6. The incoming call display interface can be implemented in connection with process 200 of FIG. 2"; [0072] "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The incoming display interface 400 can receive an input as to whether to accept the call request or reject the call request")
a processor ([0102] computer system 700), configured to acquire order information associated with the telephone number used in the current communication, wherein the order information comprises at least article information; (terminal processor acquires order information; para [0072] ''The incoming display interface 400 can be displayed on  and wherein 
the display screen is further configured to display simultaneously the telephone number used in the current communication and the at least article information on the communication interface. (see figure 4 for illustration of display screen display incoming call number and order with article; para [0072]- ''The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call 

Alibaba does not explicitly teach determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information; and display simultaneously the telephone number used in the current communication and a portion of the at least article information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.  
Cohen, on the other hand, teaches determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information. Para [0020] A test is performed at block 109 to ascertain whether or not the received message was designated as sensitive (a predetermined type of information) by at least one of the message sender, the message recipient, or an intermediate system. If not, the 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Cohen, in order to prevent third parties from viewing sensitive content (Cohen, [0003]).
Hadsall, on the other hand, teaches display simultaneously the telephone number used in the current communication and a portion of the at least article information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.  (Col 9 Ln 29-41: a processor may execute an instruction to determine if any sensitive data (predetermined type of information) is being, or about to be, displayed within a viewport of a display of the computing device. Upon determining that sensitive data is being, or about to be, displayed within a viewport of the display … The processor may further execute an instruction to obscure the sensitive data within the viewport of the display of the computing device.) Fig. 3B illustrates obscured data items as blurred data.  Col 9 Ln 55-56: a user may have the ability to classify certain data items as sensitive.  Examiner notes that though the phone number is indicated as sensitive in fig. 3B, a user may not classify the phone number as a sensitive data item and it would be displayed, similar to the Model, Agent and YR/Make data items which are displayed as non-sensitive (portion of the article information) 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Hadsall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Hadsall, in order to dynamically conceal sensitive and/or private data (Col 1 Ln 57-58).



Regarding Claim 2, Alibaba discloses article information displaying method, comprising: 
displaying, by a user terminal, a telephone number used in current communication on a communication interface of the user terminal; (display screen providing calling interface 400; see figure 4; [0071]- "Referring to FIG. 4, an incoming call display interface 400 is provided. In some embodiments, the incoming call display interface is implemented by system 100 of FIG. 1 or terminal 600 of FIG. 6. The incoming call display interface can be implemented in connection with process 200 of FIG. 2"; [0072] "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with 
acquiring, by the user terminal, order information associated with the telephone number used in the current communication, wherein the order information comprises at least article information; and 
displaying, by the user terminal, the telephone number used in the current communication and the at least article information on the communication interface of the user terminal. (see figure 4 for illustration of display screen display incoming call number and order with article; para [0072]- ''The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The terminal can extract information from a query response received from a server, and can display the extracted information in an area 402 which is overlaid on top of incoming display interface 400"; para [0034]- "In some embodiments, order information includes an order number, a picture of an ordered item, the name of the ordered item, the price of the ordered item, an order status of an order, a quantity of the ordered item, an expected delivery date of the ordered item, a name of the person that ordered the item, a date on which the item was ordered. an identifier (e.g., name) of a vendor or service provider, or other such order-related information")

Alibaba does not explicitly teach determining, by the user terminal, whether the at least article information includes a predetermined type of information; and displaying information in response to determining that the at least article information does not include the predetermined type of information.  
Cohen, on the other hand, teaches determining, by the user terminal, whether the at least article information includes a predetermined type of information; and displaying information in response to determining that the at least article information does not include the predetermined type of information; and displaying, by the user terminal, the telephone number used in the current communication and a portion of the at least article information on the communication interface of the user terminal, in response to determining that the at least article information includes the predetermined type of information. Para [0020] A test is performed at block 109 to ascertain whether or not the received message was designated as sensitive (a predetermined type of information) by at least one of the message sender, the message recipient, or an intermediate system. If not, the procedure progresses to block 113 where a message window is displayed that includes original content from the received message.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Cohen, in order to prevent third parties from viewing sensitive content (Cohen, [0003]).
Hadsall, on the other hand, teaches displaying, by the user terminal, the telephone number used in the current communication and a portion of the at least article information on the communication interface of the user terminal, in response to determining that the at least article information includes the predetermined type of information.  (Col 9 Ln 29-41: a processor may execute an instruction to determine if any sensitive data (predetermined type of information) is being, or about to be, displayed within a viewport of a display of the computing device. Upon determining that sensitive data is being, or about to be, displayed within a viewport of the display … The processor may further execute an instruction to obscure the sensitive data within the 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Hadsall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Hadsall, in order to dynamically conceal sensitive and/or private data (Col 1 Ln 57-58).


Regarding Claim 3, Alibaba, Cohen and Hadsall teaches the method of claim 2. 
Alibaba discloses wherein before acquiring, by the user terminal, order information associated with the telephone number used in the current communication, the method further comprises: 
acquiring, by the user terminal, a local telephone number, wherein the local telephone number is combined with the telephone number used in the current communication to determine the order information; (acquire local number; para [0040]- ''The terminal can store contacts in a local storage of the terminal. For example, the terminal can store a name, an address, personal information, or the like, associated with a user corresponding to a telephone number. In addition to saving a directory of regular contacts, the terminal can save a contacts database. The contracts database can be a database that is stored locally on the terminal"; para [0041]- "In the event that the calling number corresponding to the call request received by the terminal is a telephone number stored in the contacts database, then the terminal determines to send a query request for the calling number'') or 
acquiring, by the user terminal, a login state of a registered user currently logging into a client terminal for placing orders, wherein if the login state indicates a successful login, order information for an order to be delivered to the registered user is queried, wherein the client terminal for placing orders is a client application installed in the user terminal, and wherein the at least article information is displayed in a recognition window of the communication interface.  (login state; para [0037]- "In some embodiments, in the event that a terminal is currently logged into a web-based or cloud service such as YunOS developed by Alibaba Group, and the user ID associated with the web-based or cloud service (e.g., the YunOS user ID} is associated with, or otherwise mapped to, an e-commerce website user ID (e.g., a Taobao user ID}, the terminal can, in response to receiving a call request, use the user ID associated with the web-based or cloud service to which the terminal is currently logged into as a basis for acquiring the associated e-commerce website user ID (e.g., Taobao user ID). The terminal can include the e-commerce website user ID in the query request and send the query request to the network side (e.g., the server)"; para [0036] "In some embodiments, after receiving a call request, the terminal acquires the user ID corresponding to the terminal and includes the user ID in a query request which the 

Regarding Claim 4, Alibaba, Cohen and Hadsall teaches the method of claim 3. 
Alibaba discloses wherein when the login state indicates an unsuccessful login or when no order information for an order to be delivered to the registered user is obtained through querying, the user terminal acquires logistics information associated with the telephone number used in the current communication from a third-party server.  (acquire logistics; para [0045] "The terminal can determine whether the calling number corresponding to the current call request is the telephone number of logistics personnel, a service provider, or the like. In the event that the calling number corresponding to the current call request is the telephone number of logistics personnel, a service provider, or the like, then the terminal sends a query request to request and acquire information relating to the calling number (e.g., order and/or logistics 

Regarding Claim 5, Alibaba, Cohen and Hadsall teaches discloses the method of claim 2. 
Alibaba discloses wherein after displaying the telephone number used in the current communication and the at least article information on the communication interface of the user terminal, (display order and item; para [0072] "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The terminal can extract information from a query response received from a server, and can display the extracted information in an area 402 which is overlaid on top of incoming display interface 400) the method further comprises: 
clicking, by the user terminal, a recognition window on the communication interface, acquiring, by the user terminal, order information associated with the recognition window, and displaying, by the user terminal, the order information associated with the recognition window on a new pop-up interface, wherein the order information associated with the recognition window comprises at least logistics information of an order.  (see figure 4; para [0072]- "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The terminal can extract information from a query response received from a server, and can display the extracted information in an area 402 which is overlaid on top of incoming display interface 400. Other placements of the extracted information are possible; for 
Alibaba does not explicitly teach wherein if the at least article information includes the predetermined type of information, then deleting, shielding, or encrypting the predetermined type of information in the article information.  
Cohen, on the other hand, teaches wherein if the at least article information includes the predetermined type of information, then deleting, shielding, or encrypting the predetermined type of information in the article information. Para [0020] A test is performed at block 109 to ascertain whether or not the received message was designated as sensitive (a predetermined type of information) by at least one of the message sender, the message recipient, or an intermediate system … The affirmative branch from block 109 leads to block 111 where a message window is displayed that includes substitute content different from the sensitive content (at least shielding the predetermined type of information). If block 101 was previously performed, this substitute content was specified by the message recipient. Otherwise, substitute content may be automatically generated or retrieved for display at block 111.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 

Claim 13 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.

Regarding Claim 14, Alibaba discloses an information displaying system, comprising: 
a user terminal configured to display a telephone number used in current communication on a communication interface; ((system 100; para [0021]- "Referring to FIG. 1, a system 100 for processing call requests is provided. In some embodiments, the system 100 can implement a process 200 of FIG. 2 and/or a process 300 of FIG. 3. The system 100 can include network device 500 of FIG. 5 and/or a terminal 600 of FIG. 6"; para (0022]- "The system 100 includes a terminal 110 and one or more network devices (e.g., a server 120). In some embodiments, system 100 includes a network 160 over which the terminal 110 and the server 120 communicate. In some embodiments, the terminal 110 logs into the server 120. For example, the server 120 hosts an application or an application system to which the terminal (e.g., a current user) logs in). comprising: a user terminal configured to display a telephone number used in current communication on a communication interface (terminal 110 or 600; see figure 4 for illustration of display"; para [0071]- "Referring to FIG. 4, an incoming call display interface 400 is provided. In some embodiments, the incoming call display interface is implemented by system 100 of FIG. 
a server having a communication relationship with a communication device and configured to obtain order information associated with the telephone number used in the current communication through querying, and return the order information to the user terminal, wherein the order information comprises at least article information; (server 120; para [0023)- "The terminal 110 can communicate a query request to the server 120. For example, in response to receiving a call request, the terminal 110 sends the query request to the server 120. The query request can include an identifier (e.g., a user ID) associated with a user of the terminal 110") and configured to obtain order information associated with the telephone number used in current communication through querying, and return the order information to the user terminal, wherein the order information comprises at least article information (server obtain order information; para [0025]- "The server 120 can access one or more databases (e.g., the first database 130, the second database 140, or the third database 150). These databases store order information, logistics information, and the like"; para [0027)- "In response to receiving a query request from the terminal 110, the server 120 executes a query operation. The server 120 can query a database (e.g., the first database 130, the second database 140, or the third database 150) in connection with the query operation. The query operation can include a query for information associated with a user ID included in the query request received from the terminal 110. In the event that the query operation is complete, the server 120 generates a query result and sends the query result to the terminal 11 O"; para [0034)- "In some embodiments, order information includes an order number, a picture of an ordered  and 
the user terminal being further configured to display the telephone number used in the current communication and the at least article information on the communication interface. (see figure 4 for illustration of the screen display incoming call number and order with article; para [0072]" The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The terminal can extract information from a query response received from a server, and can display the extracted information in an area 402 which is overlaid on top of incoming display interface 400"; pare [0034]· "In som1:1 1:11111.ludiments, order information includes an order number, a picture of an ordered item, the name of the ordered item, the price of the ordered item, an order status of an order, a quantity of the ordered item, an expected delivery date of the ordered item, a name of the person that ordered the item, a date on which the item was ordered, an identifier (e.g., name) of a vendor or service provider, or other such order-related information").

Alibaba does not explicitly teach determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information; and display the telephone number used in the current communication and a portion of the at least article information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.  
Cohen, on the other hand, teaches determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information. Para [0020] A test is performed at block 109 to ascertain whether or not the received message was designated as sensitive (a predetermined type of information) by at least one of the message sender, the message recipient, or an intermediate system. If not, the procedure progresses to block 113 where a message window is displayed that includes original content from the received message.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Cohen, in order to prevent third parties from viewing sensitive content (Cohen, [0003]).
Hadsall, on the other hand, teaches display the telephone number used in the current communication and a portion of the at least article information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.  (Col 9 Ln 29-41: a processor may execute an instruction to determine if any 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Hadsall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Hadsall, in order to dynamically conceal sensitive and/or private data (Col 1 Ln 57-58).

Regarding Claim 15, Alibaba, Cohen and Hadsall teaches discloses the system of claim 14. 
Alibaba discloses wherein the communication interface is a system interface provided by the user terminal or a message window provided by application software in the user terminal,  wherein the application software comprises call software, instant messaging software, and short message and communication security monitoring software, and wherein the at least article information is displayed in a recognition window of the communication interface. (application; para [0033]- "At 240, information included in the query response is displayed. In response to receiving the query response, the terminal can extract information from the query response and display the information. For example, the terminal can extract and display the order information, logistics information, transaction information, or the like on an incoming call display interface. An application installed on the terminal can receive the query response and extract the information from the query response. The application can be an application that generates the query request and that communicates the query request to the server. The application can poll for reception of the query response. In the event that a query response is received from the server, the application can cause the terminal to display the incoming call display interface. For example, the application can launch the incoming call display interface. As another example, the application can invoke code that displays the incoming call display interface. The application can populate the incoming call display interface with the order information, logistics information, transaction information, or the like. The application can modify the native call answering functionality of a terminal. The application can display the order information, logistics information, transaction information, or the like on the incoming call display interface using an interface write using java or the like. For example, the interface write can include {int item id; 
Regarding Claim 20, Alibaba discloses an information displaying method (information display method of figure 2; para [0029]- "Referring to FIG. 2, a process 200 to process call requests is provided. The process 200 can be implemented by the system 100 of FIG. 1, or terminal 600 of FIG. 6"; para [0033]- "At 240, information included in the query response is displayed. tn response to receiving the query response, the terminal can extract information from the query response and display the information. For example, the terminal can extract and display the order information, logistics information, transaction information, or the like on an incoming call display interface"), comprising:
acquiring a number for communication displayed on a communication interface of a user terminal (application capture telephone number of calling party; para [0031]- "In some embodiments, the query request includes an identifier (e.g., a telephone number) that identifies the user associated with the call request (e.g., the party from which the call originated). In some embodiments, in the event that a phone application receives a call (e.g., the call request), the phone application sends a message to another application. The message sent by the phone application to the other application can include the call number (e.g., the telephone number of the calling party)");
acquiring order information associated with the number for communication, wherein the order information comprises at least article information application acquire order data; para [0033]- "In response to receiving the query response, the terminal can extract information from the query response and display the information. For example, the terminal can extract and display the order information, logistics information, transaction information, or the like on an incoming call display interface. An application installed on the terminal can receive the query response and extract the information from the query response. The application can be an application that generates the query request and that communicates the query request to the server. The application can poll for reception of the query response. In the event that a query response is received from the server, the application can cause the terminal to display the incoming call display interface. For example, the application can launch the incoming call display interface"; para [0034)- "In some embodiments. order information includes an order number, a picture of an ordered item, the name of the ordered item, the price of the ordered item, an order status of an order, a quantity of the ordered item, an expected delivery date of the ordered item, a name of the person that ordered the item, a date on which the item was ordered, an identifier (e.g., name) of a vendor or service provider, or other such order-related information"); and 
displaying the order information on the communication interface (see figure 4 for illustration of the screen display order with article; para [0072]- "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The terminal can extract information from a query response received from a server, and can display the extracted information in an area 402 which is overlaid on top of incoming display interface 

Alibaba does not explicitly teach determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information; and displaying a portion of the order information on the communication interface, in response to determining that the at least article information includes the predetermined type of information.  
Cohen, on the other hand, teaches determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information. Para [0020] A test is performed at block 109 to ascertain whether or not the received message was designated as sensitive (a predetermined type of information) by at least one of the message sender, the message recipient, or an intermediate system. If not, the procedure progresses to block 113 where a message window is displayed that includes original content from the received message.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 
Hadsall, on the other hand, teaches displaying a portion of the order information on the communication interface, in response to determining that the at least article information includes the predetermined type of information.  (Col 9 Ln 29-41: a processor may execute an instruction to determine if any sensitive data (predetermined type of information) is being, or about to be, displayed within a viewport of a display of the computing device. Upon determining that sensitive data is being, or about to be, displayed within a viewport of the display, … The processor may further execute an instruction to obscure the sensitive data within the viewport of the display of the computing device.) Fig. 3B illustrates obscured data items as blurred data.  Col 9 Ln 55-56: a user may have the ability to classify certain data items as sensitive.  Examiner notes that though the phone number is indicated as sensitive in fig. 3B, a user may not classify the phone number as a sensitive data item and it would be displayed, similar to the Model, Agent and YR/Make data items which are displayed as non-sensitive (portion of the article information) simultaneously with the Insured and Policy Number data items blurred/covered because they are sensitive.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Hadsall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 


Claim 21 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.

Regarding Claim 22, Alibaba, Cohen and Hadsall teaches discloses the method of claim 21. 
Alibaba discloses wherein when the login state indicates an unsuccessful login or no order information for an order to be delivered to the registered user is obtained through querying, the user terminal acquires logistics information associated with the number for the communication displayed on the communication interface of the user terminal from a third-party server (acquire logistics; para [0045]- "The terminal can determine whether the calling number corresponding to the current call request is the telephone number of logistics personnel, a service provider, or the like. In the event that the calling number corresponding to the current call request is the telephone number of logistics personnel, a service provider, or the like, then the terminal sends a query request. to request and acquire information relating to the calling number (e.g., order and/or logistics information) and displays the information relating to the calling number that the terminal receives in response to the query request").

Regarding Claim 23, Alibaba, Cohen and Hadsall teaches discloses the method of claim 21. 
Alibaba discloses an information displaying apparatus (display terminal 600; para [0094]- "Referring to FIG. 6, a terminal 600 is provided. In some embodiments, the terminal 600 is implemented in system 100 of FIG. 1. The terminal 600 can implement process 200 of FIG. 2"; para (0095]- ''The terminal 600 includes a sending module 610, a receiving module 620, and a displaying module 630"), comprising:
a fourth acquisition module configured to acquire a number for communication displayed on a communication interface of a user terminal (acquisition module; para (0096]- "The sending module 610 can be further configured to send a query request in response to the terminal 600 receiving a call request. The query request can use a user ID associated with the terminal 600. In some embodiments, the query request includes a telephone number corresponding to the call request. The terminal 600 can generate the query request in response to receiving the call request"; para [0031]- "In some embodiments, the query request includes an identifier (e.g., a telephone number) that identifies the user associated with the call request (e.g., the party from which the call originated). In some embodiments, in the event that a phone application receives a call (e.g., the call request), the phone application sends a message to another application. The message sent by the phone application to the other application can include the call number (e.g., the telephone number of the calling party). In response to the other program receiving the message from the phone application, the other application can extract the call number or other information and search the data of the other application or a database for the call number. In some embodiments, the phone application broadcasts the message including the call number to the other application");
a fifth acquisition module configured to acquire order information associated with the number for communication, wherein the order information comprises at least article information (acquisition module; para [0097]- ''The receiving module 620 can be configured to receive a query response from a server such as network device 500 of FIG. 5. The query response can be associated with the query request. The query response can include order information, logistics information, or the like corresponding to the user ID; para [0033]- In response to receiving the query response, the terminal can extract information from the query response and display the information. For example, the terminal can extract and display the order information, logistics information, transaction information, or the like on an incoming call display interface"; para [0034]- "In some embodiments, order information includes an order number, a picture of an ordered item, the name of the ordered item, the price of the ordered item, on order status of c111 order, a quantity of the ordered item, an expected delivery date of the ordered item, a name of the person that ordered the item, a date on which the item was ordered, an identifier (e.g., name) of a vendor or service provider, or other such order-related information"); and
a sixth displaying module configured to display the order ir1furmatlon on the communication interface (display module 630; para [0098]" The displaying module 630 can display the received order information, logistics information, or the like on an incoming call display interface").

Alibaba does not explicitly teach a processing module configured to determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information; and display a portion of the order information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.  
Cohen, on the other hand, teaches determine whether the at least article information includes a predetermined type of information; and display information in response to a determination that the at least article information does not include the predetermined type of information. Para [0020] A test is performed at block 109 to ascertain whether or not the received message was designated as sensitive (a predetermined type of information) by at least one of the message sender, the message recipient, or an intermediate system. If not, the procedure progresses to block 113 where a message window is displayed that includes original content from the received message.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Cohen, in order to prevent third parties from viewing sensitive content (Cohen, [0003]).
Hadsall, on the other hand, teaches display a portion of the order information on the communication interface, in response to a determination that the at least article information includes the predetermined type of information.  (Col 9 Ln 29-41: a processor may execute an instruction to determine if any sensitive data (predetermined type of information) is being, or about to be, displayed within a viewport of a display of the computing device. Upon determining 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Hadsall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Hadsall, in order to dynamically conceal sensitive and/or private data (Col 1 Ln 57-58).

Regarding Claim 24, Alibaba, Cohen and Hadsall teaches discloses the method of claim 2. 
Alibaba discloses an order to be delivered. ([0034] order information includes an order number, a picture of an ordered item, the name of the ordered item, the price of the ordered item, 
Alibaba does not explicitly disclose wherein determining, by the user terminal, whether the at least article information includes the predetermined type of information comprises determining a category.
Hadsall, on the other hand, teaches wherein determining, by the user terminal, whether the at least article information includes the predetermined type of information comprises determining a category.  (Col 9 Ln 51-61: Numerous techniques may be used to determine what data categories are considered “sensitive.” For example, certain data fields may be classified as “sensitive” by the developer of the application. In some aspects, a user may have the ability to classify certain data items as “sensitive.” The user may make use an input device, such as a touch screen, keyboard, mouse, to identify certain data categories to be classified as “sensitive.” In one example, the user may long press or touch a certain data field to indicate that the data displayed in the data field is sensitive data.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Hadsall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Hadsall, in order to dynamically conceal sensitive and/or private data (Col 1 Ln 57-58).






Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0347630 A1 to Alibaba and U.S. Patent Application No. 2008/0222735 A1 to Cohen and U.S. Patent Application No. 9,898,619 A1 to Hadsall in view of U.S. Patent Application No. 2016/0156777 A1 to Yu.
	
Regarding Claim 6, Alibaba, Cohen and Hadsall teaches the method of claim 2. 
Alibaba discloses wherein the communication interface comprises a call interface, (call interface; para [0072]- "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The terminal can extract information from a query response received from a server, and can display the extracted information in an area 402 which is overlaid on top of incoming display interface 400") and a calling telephone stops ringing and enters a missed call state, para [0062] a missed call display interface that provides an indication of a missed call associated with the call request and order information para [0019] order information associated with orders placed in connection with the user ID
Alibaba does not explicitly teach wherein after displaying the telephone number used in current communication on the communication interface, the method further comprises: judging, by the user terminal, whether information associated with the telephone number used in current communication is obtained successfully through querying; and re-querying, by the user terminal, information associated with the telephone number used in current communication if the query fails, wherein a re-query frequency is less than or equal to a predetermined number, and/or a time length consumed in re-querying is less than or equal to a predetermined time length.  
Yu, on the other hand, teaches wherein after displaying the telephone number used in the current communication on the communication interface, the method further comprises: judging, by the user terminal, whether information associated with the telephone number used in the current communication is obtained successfully through querying; and re-querying, by the user terminal, the information associated with the telephone number used in the current communication if the querying fails, wherein a re-query frequency is less than or equal to a predetermined number, and/or a time length consumed in the re-querying is less than or equal to a predetermined time length. Para [0055] In an implementation, after the local terminal sends the request (query) for inquiring a user type to the server, if it does not receive a user type (information associated with the telephone number) returned by the server during a preset time period (for example, 3 seconds) (predetermined time length), or receives a failure inquiring message sent by the sever (judging whether information is obtained successfully), audio data corresponding to each word in the telephone number of the second terminal is inquired, and the audio data searched out is combined in an order of the corresponding words, to obtain audio data corresponding to the telephone number.  Afterwards, the audio data may be inserted to a preset inserting position of the above common audio data, to obtain audio data (i.e. the fourth audio data) to be played.  Then, the local terminal may play the fourth audio data.  The playing of the fourth audio data and the playing of audio data of the call with the first terminal may be simultaneously performed.
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0347630 A1 to Alibaba and U.S. Patent Application No. 2008/0222735 A1 to Cohen and U.S. Patent Application No. 9,898,619 A1 to Hadsall in view of U.S. Patent Application No. 2016/0156777 A1 to Yu in view of U.S. Patent Application No. 2013/0102281 A1 to Kanda.

Regarding Claim 7, Alibaba, Cohen and Hadsall in view of Yu teaches the method of claim 6. 
wherein after the order information associated with the telephone number is obtained successfully through querying, the method further comprises: judging whether a screen for displaying the communication interface is in a locked state; displaying information of a missed call in a notification bar if the screen is in the locked state; and displaying the information of the missed call in a pop-up window if the screen is not in the locked state.
Kanda, on the other hand, teaches wherein after the order information associated with the telephone number is obtained successfully through querying, the method further comprises: judging whether a screen for displaying the communication interface is in a locked state; displaying information of a missed call in a notification bar if the screen is in the locked state; and displaying the information of the missed call in a pop-up window if the screen is not in the locked state; ([0068] Fig. 6, the function displaying area 62 is formed with a notification area 72 which displays the notification information.  If and when one piece of notification information is recorded in the notification table, the notification information N1 corresponding to this notification information is displayed in the notification area 72. Fig. 6 shows N1, which displays a missed call from Ms. +++ at 13:20) and displaying the information of the missed call in a pop-up window if the screen is not in the locked state. ([0010] when the lock state is set, an object which accepts a touch operation for cancelling the lock state and moves in response to the touch operation, and the notification information; … and a performing portion which performs a function related to the notification information when it is determined that said touch operation is detected. [0023] Fig. 10B shows an example function GUI that is displayed when the screen is unlocked)



Regarding Claim 8, Alibaba, Cohen, Yu and Kanda teaches the method of claim 7. 
But does not explicitly teach after displaying the information of the missed call in the notification bar, the method further comprises: detecting whether a touch interface with the notification bar located therein receives a predetermined operation; clearing the notification bar or exiting the notification bar if the predetermined operation is detected; judging whether the screen is unlocked successfully if the predetermined operation is not detected; and displaying the missed call in the pop-up window if the screen is unlocked successfully, and clearing the notification bar or exiting the notification bar.
Kanda, on the other hand, teaches after displaying the information of the missed call in the notification bar, the method further comprises: detecting whether a touch interface with the notification bar located therein receives a predetermined operation; clearing the notification bar or exiting the notification bar if the predetermined operation is detected; judging whether the screen is unlocked successfully if the predetermined operation is not detected; and displaying the missed call in the pop-up window if the screen is unlocked successfully, and clearing the notification bar or exiting the notification bar. ([0068] Fig. 6, the function displaying area 62 is formed with a notification area 72 which displays the notification information.  If and when one piece of notification information is recorded in the notification table, the notification information N1 corresponding to this notification information is displayed in the notification area 72. Fig. 6 shows N1, which displays a missed call from Ms. +++ at 13:20 [0010] when the lock state is set, an object which accepts a touch operation for cancelling the lock state and moves in response to the touch operation, and the notification information; … and a performing portion which performs a function related to the notification information when it is determined that said touch operation is detected. [0023] Fig. 10B shows an example function GUI that is displayed when the screen is unlocked [0158] it is possible for the user to cancel a lock state as necessary and to perform a function related to the notification information when he/she confirms the notification information displayed in the lock screen. (clear or exit the notification bar) [0159] determining portion which determines whether or not a predetermined touch operation to a displaying domain where the notification information is being displayed; a cancelling portion which cancels the lock state when it is determined that said predetermined touch operation is detected; and a performing portion which performs a function related to the notification information when it is determined that said predetermined touch operation is detected.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the elements as taught by Kanda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 9, Alibaba, Cohen, Hadsall, Yu and Kanda teaches the method of claim 7. 
Alibaba discloses wherein it is judged that the abnormal information exists in the information when the missed calls includes numbers includes numbers of a courier or when the missed calls includes numbers of multiple couriers (para (0036]- "In some embodiments, after receiving a call request, the terminal acquires the user ID corresponding to the terminal and includes the user ID in a query request which the terminal sends to the network side (e.g., the server). In some embodiments, the user ID is acquired by invoking an Application Programming Interface (API) call to the operating system. The server can be connected to, or otherwise provided access to, a transaction system that stores mappings to various user IDs. The transaction information can include product name, an image of the product, an order ID, a logistics ID, a courier's name, a courier's phone number, or the like [0004] a courier or a repairman calls to provide notice of delivery or repair service status. [0062] information associated with the user ID in connection with a missed call display interface that provides an indication of a missed call associated with the call request.)
But does not explicitly teach wherein if the notification bar displays information of a plurality of missed calls, it is judged whether abnormal information exists in the information of the plurality of missed calls; and wherein it is judged that the abnormal information exists in the information of the plurality of missed calls; the plurality of missed calls.
wherein if the notification bar displays information of a plurality of missed calls, it is judged whether abnormal information exists in the information of the plurality of missed calls. ([0020] Fig. 7 illustrates a lock screen including a plurality of missed call notifications (N1, N2, additionally a scroll indicating further notifications).)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the elements as taught by Kanda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Kanda, in order to provide a lock controlling method (Kanda, [0008]).

Claims 10-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0347630 A1 to Alibaba in view of U.S. Patent Application No. 2008/0222735 A1 to Cohen and U.S. Patent Application No. 9,898,619 A1 to Hadsall in view of U.S. Patent Application No. 2018/0184259 A1 to Li.

Regarding Claim 10, Alibaba, Cohen and Hadsall teaches the method of claim 7. 
Alibaba does not explicitly teach after displaying the telephone number used in the current communication and the at least article information in a recognition window of the communication interface of the user terminal, the method further comprises: receiving short message information; extracting, from the short message information, at least one or more types of order information as follows: the at least article information, pick-up information, and courier information; determining whether an order meets the at least one predetermined condition according to the order information; and acquiring a corresponding notification message if the order meets at least one predetermined condition, wherein the notification message carries different prompt information..
Li, on the other hand, teaches after simultaneously displaying the telephone number used in current communication and the article information in the recognition window of the user terminal, the method further comprises: receiving short message information; extracting, from the short message information, at least one or more types of order information as follows: the article information, pick-up information, and courier information; determining whether the order meets at least one predetermined condition according to the order information; and acquiring a corresponding notification message if the order meets the at least one predetermined condition, wherein the notification message carries different prompt information.. [0008] receiving a new SMS message; [0009] extracting identification information of the SMS message, where the identification information is information about a number used to send the SMS message and/or a content keyword; (article information) [0010] determining a processing manner corresponding to the identification information from a prestored correspondence between an identification information group and a processing manner according to the identification information, where each identification information group includes at least one piece of identification information; and [0011] processing the SMS message according to the determined processing manner. [0110] and then set, on the SMS message prompt page, corresponding processing manners (different prompt information) for the recommended content keyword and the defined content keyword.)

Regarding Claim 11, Alibaba, Cohen, Hadsall and Li teaches the method of claim 10. 
Alibaba does not explicitly teach wherein if a plurality of successive pieces of short message information is received, the plurality of successive pieces of short message information are displayed in a notification bar; and if a plurality of pieces of short message information having identical content is received, only one of the plurality of pieces of short message information is displayed.
Li, on the other hand, teaches wherein if a plurality of successive pieces of short message information is received, the plurality of successive pieces of short message information are displayed in a notification bar; and if a plurality of pieces of short message information having identical content is received, only one of the plurality of pieces of short message information is displayed. [0008] receiving a new SMS message; [0109] Generally, each processing manner is corresponding to multiple pieces of identification information.  Therefore, for ease of management, the mobile terminal groups identification information corresponding to a same processing manner based on the processing manner corresponding to each piece of identification information, to form an identification information group.  In this case, there is also a 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the elements as taught by Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Li, in order to determine a processing manner (Li, [0010]).

Regarding Claim 12, Alibaba, Cohen and Hadsall teaches the method of claim 2. 
Alibaba does not explicitly teach wherein before displaying the telephone number used in the current communication and the at least article information in a recognition window of the communication interface, the method further comprises: offline caching the order information; subscribing a changing result of the order information; and dynamically updating the offline-cached order information when the order information is changed.
Li, on the other hand, teaches wherein before displaying the telephone number used in the current communication and the at least article information in a recognition window of the communication interface, the method further comprises: offline caching the order information; subscribing a changing result of the order information; and dynamically updating the offline-cached order information when the order information is changed. [0118] when a preset identification information group and processing manner need to be updated, for example, when an operation such as addition, deletion, or changing is performed on identification information in 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the elements as taught by Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Li, in order to determine a processing manner (Li, [0010]).

Claim 18 recites a system comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.


Claims 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0347630 A1 to Alibaba in view of U.S. Patent Application No. 2008/0222735 A1 to Cohen and U.S. Patent Application No. 9,898,619 A1 to Hadsall in view of U.S. Patent Application No. 2016/0134737 A1 to Pulletikurty.

Regarding Claim 16, Alibaba, discloses an information displaying method, comprising:. 
displaying a telephone number used in current communication on a communication interface of a user terminal; ((displaying telephone number on display screen; see figure 4; para (0030]- "At 210, a communication is received. The terminal receives the communication over a communication network. In some embodiments, the communication received by the terminal corresponds to a call request (e.g., an incoming call). The call request can correspond to an incoming voice call. The call request can include information identifying the party from which the call originated (e.g., the caller). For example, the call request can include the number of the caller"; para [0071]- "Referring to FIG. 4, an incoming call display interface 400 is provided. In some embodiments, the incoming call display interface is implemented by system 100 of FIG. 1 or terminal 600 of FIG. 6. The incoming call display interface can be implemented in connection with process 200 of FIG. 2"; para [0072]- "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request");
capturing the telephone number used in the current communication by using application software installed in the user terminal; ((application capture telephone number of calling party; para (0031]- "In some embodiments, the query request includes an identifier (e.g., a telephone number) that identifies the user associated with the call request (e.g., the 
acquiring, by the application software, order information associated with the telephone number used in the current communication through accessing a corresponding order server, wherein the order information comprises at least article information; and ((application acquire order data; para (0033]- "In response to receiving the query response. the terminal can extract information from the query response and display the information. For example, the terminal can extract and display the order information, logistics information, transaction information, or the like on an incoming call display interface. An application installed on the terminal can receive the query response and extract the information from the query response. The application can be an application that generates the query request and that communicates the query request to the server. The application can poll for reception of the query response. In the event that a query response is received from the server. the application can cause the terminal to display the incoming call display interface. For example, the application can launch the incoming call display interface"; para (0034]- "In some embodiments, order information includes an order number, a picture of an ordered item, the name of the ordered item. the price of 
displaying the telephone number used in the current communication and the at least article information on the communication interface of the user terminal. ((see figure 4 for illustration of the screen display incoming call number and order with article; para (0072]- "The incoming display interface 400 can be displayed on the terminal in connection with an incoming call. For example, the incoming display interface 400 can be displayed concurrently with an incoming call request. The terminal can extract information from a query response received from a server, and can display the extracted information in an area 402 which is overlaid on top of incoming display interface 400"; para (0034]- "In some embodiments. order information includes an order number, a picture of an ordered item, the name of the ordered item, the price of the ordered item, an order status of an order, a quantity of the ordered item, an expected delivery date of the ordered item, a name of the person that ordered the item, a date on which the item was ordered, an identifier (e.g., name) of a vendor or service provider. or other such order-related information")
Alibaba does not explicitly teach third-party application software; determining whether the at least article information includes a predetermined type of information; and displaying information in response to a determination that the at least article information does not include the predetermined type of information; and displaying the telephone number used in the current communication and a portion of the at least article information on the communication interface of the user terminal, in response to determining that the at least article information includes the predetermined type of information.  
Pulletikurty, on the other hand, teaches third-party application software. (third-party app; para [0083]- "The third party developers of the system 100 can develop a variation of phone mini-app for the miniature portable electronic device 102 using the system's Open Software Development Kit (SOK) where instead of displaying phone numbers/names of callers for incoming calls on the miniature portable electronic device's display screen 202 as part of the alert. the third party phone mini-app functions more as an Interactive Voice Response [IVRJ app similar to Google Voice app for smart phones and displays voice commands to system user upon system user picking the call stating--e.g. 'Hello, you have an incoming call from 510. If interested, press Select button on device. Else press Prev or Next button to ignore and route the caller to your voice mail'. If the caller is in system user's smartphone's address book, the third party phone mini-app will tell the name of the caller instead of caller's phone number. To achieve this, the third party developers leverage the system AP ls of smartphone to read the system user's smart phone's address book ::ind use the Text to Speech [TTGJ APls :;uc.:h as NaturalReader, Google Translate, etc. to output the text i.e., caller phone number/caller name as audio. In addition to those above. the system user can make outgoing phone calls from miniature portable electronic device's phone mini-app. The system u:;t:1r selects the phone mini-app icon from list of mini-apps on the miniature portable electronic device 102. The mini-app's screen displays two text labels or two half-screen icons, if touch screen--i.e. Make Call. which is prehighlighted, Voice Mails")
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the elements as taught by Pulletikurty, since the claimed invention is merely a 
Cohen, on the other hand, teaches determining whether the at least article information includes a predetermined type of information; and displaying information in response to a determination that the at least article information does not include the predetermined type of information. Para [0020] A test is performed at block 109 to ascertain whether or not the received message was designated as sensitive (a predetermined type of information) by at least one of the message sender, the message recipient, or an intermediate system. If not, the procedure progresses to block 113 where a message window is displayed that includes original content from the received message.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Cohen, in order to prevent third parties from viewing sensitive content (Cohen, [0003]).
displaying the telephone number used in the current communication and a portion of the at least article information on the communication interface of the user terminal, in response to determining that the at least article information includes the predetermined type of information.  (Col 9 Ln 29-41: a processor may execute an instruction to determine if any sensitive data (predetermined type of information) is being, or about to be, displayed within a viewport of a display of the computing device. Upon determining that sensitive data is being, or about to be, displayed within a viewport of the display, … The processor may further execute an instruction to obscure the sensitive data within the viewport of the display of the computing device.) Fig. 3B illustrates obscured data items as blurred data.  Col 9 Ln 55-56: a user may have the ability to classify certain data items as sensitive.  Examiner notes that though the phone number is indicated as sensitive in fig. 3B, a user may not classify the phone number as a sensitive data item and it would be displayed, similar to the Model, Agent and YR/Make data items which are displayed as non-sensitive (portion of the article information) simultaneously with the Insured and Policy Number data items blurred/covered because they are sensitive.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Alibaba, the features as taught by Hadsall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alibaba, to include the teachings of Hadsall, in order to dynamically conceal sensitive and/or private data (Col 1 Ln 57-58).



Regarding Claim 17, Alibaba, Cohen, Hadsall and Pulletikurty teach the method of claim 16. 
Alibaba discloses acquiring, by the third-party application software, a local telephone number, and compare the local telephone number with the telephone number used in current communication to determine the order information (acquire local number; para [0041 ]- "In the event that the calling number corresponding to the call request received by the terminal is a telephone number stored in the contacts database, then the terminal determines to send a query request for the calling number. For example, in the event that the calling number corresponding to the call request received by the terminal is a telephone number stored in the contacts database, the terminal confirms that acquiring information relating to the looked-up telephone number can be performed because further information may be available with respect to the calling party. In response to receiving a call request, the terminal queries the contacts database to determine whether the contacts database has stored the calling number (e.g., whether the contacts database has a record corresponding to the calling number"); or, 
acquiring, by the third-party application software, a login state of a registered user currently logging into a client terminal for placing orders, wherein if the login state indicates a successful login, the application software queries order information for an order delivered to the registered user, wherein the client terminal for placing orders is a client application installed in the user terminal (para (0036]- "In some embodiments, after receiving a call request, the terminal acquires the user ID corresponding to the terminal and includes the user ID in a query  and 
wherein when the login state indicates an unsuccessful login or no order information for an order delivered to the registered user is obtained through querying, the third-party  application software extracts logistics information associated with the telephone number used in current communication, and wherein the article information is displayed in a recognition window of the communication interface (acquire logistics; para [0045]- "The terminal can determine whether the calling number corresponding to the current call request is the telephone number of logistics personnel, a service provider, or the like. In the event that the calling number corresponding to the current call request is the telephone number of logistics personnel, a service provider, or the like, then the terminal sends a query request to request and acquire information relating to the calling number (e.g., order and/or logistics information) and displays the information relating to the calling number that the terminal receives in response to the query request").

Claim 19 recites a system comprising substantially similar limitations as claim 16.  The claim is rejected under substantially similar grounds as claim 16.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that Claims 1-23 are not directed to an abstract idea and Claim 1 is directed to an improvement in the domain of “internet technologies” as the present claims provide a solution to a problem of accessing the internet when in use for a phone call.  IN other words, a user cannot acquire information of a delivered commodity during a call.
Examiner disagrees.  If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible (see MPEP 2106.05(a)).
Applicant’s specification provides the following regarding how to access the internet when in use for a phone call:
“Acquire order information associated with the number for communication, wherein the order information includes at least article information” (Spec, [224]) and
“Before receiving a phone call or a short message from the courier and opening a package, the user does not know the content of the package to be delivered by the courier. Moreover, after receiving a courier's short message that has a pick-up code, the user needs to open a short message application and click on the content of the short message in order to view the pick-up code information. Such an operating path is long for the user, and the operation is complicated. Besides, when receiving multiple information of pick-up codes, the codes may be mixed, leading to confusion. In addition, most mobile terminals cannot access the Internet when in use for a phone call; in other words, a user cannot acquire information of a delivered commodity during a call. Currently no effective solution has been proposed to solve the problem that a user cannot conveniently acquire information of a courier-delivered product before receiving the product” (Spec, [003-004])

Affinity Labs, the specification fails to provide details regarding the manner in which the accessing “during a call” is actually accomplished, and there is no indication that permitting user access improves the functioning of a computer or a technical field.  Further the claims do not recite that they are performed specifically “during a call.”  They only recite a “current communication.”  The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO

Applicant further argues that the claims are similar to claim 2 of example 37.
Examiner disagrees. Claim 2 does not even recite an abstract idea.  The “determining step” cannot be practically applied in the mind, and the claims require accessing computer memory indicative of usage of an icon, which is necessarily rooted in technology.  Applicants claims do recite an abstract idea, as outlined in the 101 step 2A prong 1 analysis, above.  Further the claims are not rooted in computer technology and instead are related to acquiring and presenting information which could be performed without the use of computer technology, and is only applied to a particular technological environment.

Applicant further argues that the claims recite additional elements that integrate the judicial exception into a practical application, specifically displaying a portion of at least article information in response to a determination that the at least article information includes the predetermined type of information ensures the privacy security of the user.  


Applicant further argues that the additional claim elements of acquiring the order information using the telephone number enables the user to conveniently acquire information before receiving the courier-delivered product and guarantee privacy security of the user and provide significantly more.
Examiner disagrees.  The problem of enabling convienient acquisition of information is not a technological solution to a technical problem.  Rather it solves a business problem of receiving information about a problem, only applied to a particular technological environment (computers, mobile phones, the internet).  There is no indication that providing access to product information provides an improvement to any technology.  Further, as described above, the claims do not reflect a guarantee of privacy security of the user.


Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 

Examiner disagrees.  Cohen teaches a test to determining whether a message is designated as sensitive (contains sensitive information).  This is a determination of whether information includes a predetermined type of information.  Examiner turns to Alibaba to teach that the display screen simultaneously displays the phone number and article information.  The combination of these references teaches the limitation.
Applicant further argues that the combination of Alibaba and Cohen fail to teach or suggest the features of amended claim 1. 
However, neither Alibaba nor Cohen is relied upon to teach the amended portions of claim 1.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625